Title: From George Washington to Thomas Jefferson, 3 November 1792
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
Philadelphia Novr 3d 1792.

Your letter to Messrs Carmichael and Short (now returned) is full & proper. I have added a word or two with A pencil, which may be inserted or not as you shall think best. The intention of them is to do away the charge of Sovereignty over more than are within our own territory.
The erazures from the Speech—as you advise—are made, except exchange the word “high” for “just” If facts will justify the former (as I think they indubitably do) policy, I conceive, is much in its favor: For while so many unpleasant things are announced as the Speech contains, it cannot be amiss to accompany

them with communications of a more agreeable nature. I am always—Yours

Go: Washington

